Case 1:17-cr-20631-RNS Document 352 Entered on FLSD Docket 06/05/2020 Page 1 of 2



                            United States District Court
                            Southern District of Florida

   United States of America,             )
   Plaintiff                             )
                                         )
                                           Criminal Case Nos. 17-20631-CR-
   v.                                    )
                                           Scola and 17-20815-CR-Scola
                                         )
   Vladimir Prado, Sr.,                  )
   Defendant.                            )
                          Order Denying Motion for Release
         The Defendant Vladimir Prado, Sr. moved to reduce his sentence pursuant
  to 18 U.S.C. § 3582(c)(1)(A). Because Prado has not established that
  extraordinary and compelling circumstances warrant his release, the Court
  denies his emergency motion for release (ECF No. 349).
         Prado pled guilty to conspiracy to commit health care fraud and wire fraud
  and was sentenced to 97 months in prison. He began his sentence in June 8,
  2018, and thus has served approximately 24 months of his sentence (or
  approximately 25%). (ECF No. 191.) With good behavior, he is projected to be
  released on April 1, 2025. (ECF No. 351 at 2.) He now argues that he should be
  released from prison because his hypertension and respiratory issues place him
  at a high risk of contracting a severe case of Covid-19. The Court disagrees.
         Prado did not meet his burden to show that “extraordinary and compelling
  reasons” support his release. If an inmate has a chronic medical condition that
  has been identified by the CDC as elevating an inmate’s risk of becoming
  seriously ill from COVID-19, that condition may constitute “extraordinary and
  compelling reasons,” especially for inmates over the age of 65. 1 Prado is a 54-
  year-old inmate with hypertension and respiratory issues. Although people with
  moderate-to-severe asthma may be at an increased risk of contracting a severe
  case of Covid-19, Prado has not sufficiently demonstrated that he has this
  condition. He asserts that he has “respiratory issues,” but does not include any
  details including what those respiratory issues are, their severity, and how long
  he has had these issues. In short, his “respiratory issues” are not at an acute
  level warranting his release after serving less than 25% of his sentence.


        1 Center for Disease Control and Prevention, Coronavirus Disease: People
  who are at higher risk for severe illness, updated April 15, 2020 at
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
  at-higher-risk.html (people over the age of 65 and those with certain chronic
  conditions are at a high-risk of severe illness from Covid-19).
Case 1:17-cr-20631-RNS Document 352 Entered on FLSD Docket 06/05/2020 Page 2 of 2



         With regards to his hypertension—he again does not demonstrate that it
  is severe enough to constitute extraordinary and compelling circumstances
  warranting his release. Virtually every person over the age of 50 has some health
  condition that could conceivably put that person at a greater risk of succumbing
  to the coronavirus, but this does not entitle every inmate over 50 to be released.
  Attorney General William Barr’s memo urging the release of particularly
  vulnerable inmates is not a get-out-of-jail-free card for every incarcerated person.
  See Memorandum from the Attorney General (Apr. 3, 2020); but see, United
  States v. Oreste, Case No. 14-cr-20349 (S.D. Fla. Apr. 6, 2020) (Scola, J.)
  (granting compassionate release for the Defendant with end-stage renal failure,
  heart failure, diabetes, and a history of respiratory illnesses after he completed
  60% of his sentence).
        Done and ordered at Miami, Florida, on June 4, 2020.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
